Exhibit12.2 MACK-CALI REALTY CORPORATION CALCULATION OF RATIOS OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED SECURITY DIVIDENDS (DOLLAR AMOUNTS IN THOUSANDS) Mack-Cali Realty Corporation's ratios of earnings to combined fixed charges and preferred security dividends for each of the five years ended December31, 2015 were as follows: For the Year Ended December 31, EARNINGS: ADD: Income (loss) from continuing operations before noncontrolling interest and equity in earnings from unconsolidated joint ventures $ (138,880) $ ( 87,359) Fixed charges (see calculation below) Amortization of capitalized interest Distributed income of unconsolidated joint ventures SUBTRACT: Capitalized interest TOTAL EARNINGS: $ 160,480 $ 161,622 $ 186,684 FIXED CHARGES: Interest expense (includes amortization of deferred financing costs) $ 112,878 $ 123,701 $ 122,039 $ 123,858 Capitalized interest Interest portion (33 percent) of ground rents on land leases TOTAL FIXED CHARGES: $ 128,483 $ 136,721 $ 126,516 $ 125,074 Preferred stock dividends - TOTAL COMBINED FIXED CHARGES AND PREFERRED SECURITY DIVIDENDS: $ 128,483 $ 136,721 $ 126,516 $ 126,810 RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED SECURITY DIVIDENDS: (a) (a) (a)Deficiency of earnings to cover combined fixed charges and preferred security dividends for the years ended December 31, 2015 and 2013, respectively. $ (146,679) - - -
